       Case 1:19-cv-01333-NONE-EPG Document 41 Filed 04/27/21 Page 1 of 3

                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



JORGE LUIS SOSA,                                       No. 1:19-cv-01333-NONE-EPG (PC)

                 Plaintiff,

         v.

R. HULSE,
                                                       ORDER & WRIT OF HABEAS CORPUS
                 Defendant.                            AD TESTIFICANDUM
                                                /

Jorge Luis Sosa, CDCR # J-47819, a necessary and material witness in a settlement conference in
this case on May 28, 2021, is confined in Salinas Valley State Prison (SVSP), in the custody of
the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place of confinement,
on Friday, May 28, 2021 at 1:00 p.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above, by Zoom video conference,
         to participate in a settlement conference at the time and place above, until completion of
         the settlement conference or as ordered by the court. Zoom video conference connection
         information will be supplied via separate email.

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
         Office at Salinas Valley State Prison at (831) 678-5544 or via email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.
///
///
///
///
///
///
///
///
///
///
///
///
     Case 1:19-cv-01333-NONE-EPG Document 41 Filed 04/27/21 Page 2 of 3
                 WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SVSP, P. O. Box 1020, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    April 27, 2021                           /s/
                                               UNITED STATES MAGISTRATE JUDGE
Case 1:19-cv-01333-NONE-EPG Document 41 Filed 04/27/21 Page 3 of 3
